EXHIBIT 10.2
SPECIAL RETENTION AWARD AGREEMENT
This Special Retention Award Agreement (the “Agreement”), made and entered into
this 23rd day of October 2009, is by and between Bank of Granite, a bank
organized and existing under the laws of the State of North Carolina (the “Bank”
) and D. Mark Stephens (“Employee”), an employee of the Bank.
1. Purpose. Employee participates in the Amended and Restated Bank of Granite
Salary Continuation Plan, dated January 1, 2008 (the “Plan”) pursuant to the
terms of the Participation Agreement, dated December 19, 2008, between the Bank
and Employee (the “Participation Agreement”). The purpose of this Agreement is
to provide a cash payment to Employee in exchange for Employee’s agreement to
remain employed by the Bank for a specified period of time, the termination of
Employee’s participation in the Plan, and Employee’s release of all claims to
any benefits under the Plan or the Participation Agreement.
2. Special Retention Award. The Bank agrees to pay to Employee:
(a) as soon as reasonably practicable following the effective date of this
Agreement, one lump sum cash payment in the amount of $125,000.00 (the
“Retention Payment”); and
(b) by December 31, 2009, one lump sum cash payment to assist Employee in paying
any tax and interest incurred by Employee pursuant to Section 409A(a)(1)(B) of
the Internal Revenue Code as a result of Employee’s receipt of the Retention
Payment (the “Gross-up” and together with the Retention Payment, the “Special
Retention Award”).
3. Continued Employment. Employee agrees to remain an Employee of the Bank
through January 31, 2010; provided, however, that nothing in this Agreement
shall interfere with or otherwise restrict in any way the rights of the Bank to
terminate Employee’s employment at any time for any reason.
4. Clawback. If Employee is discharged For Cause or if Employee terminates his
employment with the Bank for any reason other than death or Disability prior to
the earlier of (a) January 31, 2010 and (b) a Change in Control, Employee agrees
to repay to the Bank within 30 days of the date of such discharge or termination
the amount of the Special Retention Award previously paid to Employee.
5. Release of Claims. Employee hereby acknowledges that this Agreement
terminates Employee’s participation in the Plan and extinguishes all of
Employee’s rights under, or interest in, the Plan and the Participation
Agreement. In consideration of the receipt of the Special Retention Award,
Employee hereby irrevocably and unconditionally releases and fully discharges
the Bank, its subsidiaries and affiliates and its and their predecessors,
successors and assigns, as well as its and their officers, directors, employees,
attorneys and agents, together with the Plan and the fiduciaries, administrators
and trustees thereof, from any and all causes of action, suits, claims, demands,
liabilities, and obligations whatsoever in law or in equity, whether

 



--------------------------------------------------------------------------------



 



the same are now known or unknown, which he ever had, now has, or may claim to
have, upon or by reason of the occurrence of any matter, cause or thing
whatsoever up to the date of his execution of this Agreement, including without
limitation any claims or compensation arising from any claims for survivorship
or other benefits under the Plan and the Participation Agreement, any
representations or statements made regarding any benefits available under the
Plan and the Participation Agreement, any claims under the Employee Retirement
Income Security Act of 1974, any claim for breach of any contract, and all
relief associated with any of such claims, including any lost wages or benefits
(present or future), interest, emotional distress or any other form of economic
loss or injuries resulting from any action of any released party herein, all
claims for liquidated, double, punitive or treble damages, as well as legal fees
or costs incurred by Employee in the pursuit of or related in any way to the
claims or allegations made against the Bank, the Plan or its or their
fiduciaries, officers, directors or employees.
6. Responsibility for Taxes. Employee agrees that Employee shall be responsible
for the payment of all obligations owed by Employee to a taxing authority as a
result of Employee’s receipt of the Special Retention Award. Employee
acknowledges that any references to taxes or interest in connection with the
calculation of the Special Retention Award are merely estimates used by the
parties to determine the amount of the Special Retention Award and do not
represent the actual amount of taxes and/or interest Employee may owe to a
taxing authority upon receipt of the Special Retention Award.
7. Miscellaneous. Capitalized terms not defined herein have the meanings given
to them in the Plan and the Participation Agreement. The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
the other provisions of this Agreement, and this Agreement shall be construed in
all respects as if such invalid or unenforceable provision has been omitted.
Except to the extent pre-empted by federal law, this Agreement and Employee’s
rights under it shall be construed and determined in accordance with the laws of
the State of North Carolina. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  EMPLOYEE       BANK OF GRANITE    
 
               
/s/ D. Mark Stephens
 
      By:   /s/ Jerry A. Felts
 
    D. Mark Stephens       Name: Jerry A. Felts             Title: Chief
Financial Officer    

 